Case 3:19-mj-02348-WVG Document1 Filed 06/05/19 PagelD.1 Page 1 of 14

AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

for the
Southern District of California

 

 

JUN @5 2019

 

 

In the Matter of the Search of

 

. . mine US OLS 2) COT
(Briefly describe the property to be searched nn SEES US 1S Piles Sy
or identify the person by name and address) Case No. SOU THERN DISTHIOGT OF CALE ony

 

 

One Apple iPhone, Model 6, IMEI: 359230066633850,
Serial Number: DNQPM2XZG5MC

Neer Neer gee! eee! ee! See

‘19NHI23 4¢

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

APPLICATION FOR A SEARCH WARRANT

See Attachment A (incorporated herein)

located in the Southern District of California , there is now concealed (identify the
person or describe the property to be seized):
See Attachment B (incorporated herein)

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more}:
wf evidence of a crime;
O contraband, fruits of crime, or other items illegally possessed,
© property designed for use, intended for use, or used in committing a crime;
1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Cade Section _ Offense Description
21 U.S.C. Secs. 952, 960, and = Importation of Methamphetamine; Conspiracy to Import Methamphetamine;

963; 21 U.S.C. Sec. 843(b); 18 - Unlawful Use of a Communication Facility; Aiding and Abetting
U.S.C. Sec. 2

The application is based on these facts:

See attached Affidavit (incorporated herein)

of Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: } is requested
under 18°U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant's signature

 

 

Andrew Crotzer, HSi Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

ee kal L/S

Judge’s signature

 

City and state: San Diego, California Hon. William V. Gallo, U.S, Magistrate Judge

Printed name and title

 

 

 

 
Oo oo nn DH WH FBP WY WH

mM Nw KN PN BY VD RD RRO Ee RS EO SO
PNHRRROEB FF SGExxerXAARHOHE SS

Case 3:19-mj-02348-WVG Document1 Filed 06/05/19 PagelD.2 Page 2 of 14

- UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE SEARCH OF AFFIDAVIT OF SPECIAL AGENT
ANDREW CROTZER IN SUPPORT

One A ple iPhone, Model 6, IMEI: OF A SEARCH WARRANT

359230066633850, Serial Number: .

DNQPM2XZG5MC

 

 

 

I, Special Agent Andrew Crotzer, having been duly sworn, declare and state as

follows:
I.
INTRODUCTION
1. I make this affidavit in support of an application for a warrant to search the

following electronic devices:

Apple iPhone
odel 6
IMEI: 359230066633850
Serial Number: DNQPM2XZG5MC
(Target Device)

and seize evidence of crimes, specifically violations of Title 21, United States Code,
Sections 952, 960, and 963, Unlawful Importation of a Controlled Substance (and
Conspiracy to do the same); Title 18, United States Code, Section 2, Aiding and Abetting —
the Unlawful Importation of a Controlled Substance, and Title 21, United States Code,
Section 843(b), Unlawful Use of a Communication Facility (the Target Offenses).

 

 

 

 

 
So CO “J ODO A SP Ww KH

Be HB NHN NB YN KNB RK RP BP ee FEF KS Se RS

 

 

Case 3:19-mj-02348-WVG Document 1 Filed 06/05/19 PagelD.3 Page 3 of 14

2. The Target Device was seized from Defendant Laura Rubio-Duran
(Defendant) at the time of her arrest for Importation of Methamphetamine on March 18,
2019, at the San Ysidro Port of Entry. The Target Device was found in Defendant’s vehicle
at the time of her arrest. The Target Device is currently stored in the vault located at 9495
Customshouse Plaza in San Diego, California.

3. The search of the Target Device supports an investigation and prosecution of
Defendant for the Target Offenses. Based on the information below, there is probable cause
to believe that a search of the Target Device, as described in Attachment A will produce
evidence of the Target Offenses, as described in Attachment B.

4, The following is based upon my experience and training, investigation, and
consultation with other law enforcement agents and officers experienced in narcotics
violations, including the Target Offenses. The evidence and information contained herein
was developed from interviews and my review of documents and evidence related to this
case. Because I make this affidavit for the limited purpose of obtaining a search warrant
for the Target Device, it does not contain all of the information known by me or other
federal agents regarding this investigation, but only sets forth those facts believed to be
necessary to establish probable cause. Dates and times are approximate, and refer to Pacific
Standard Time (PST) unless otherwise specified. |

II
AFFIANT’S EXPERIENCE AND TRAINING

5. I have been employed as a Special Agent with HSI since June of 2018. I am
currently assigned to the ICE/HSI Office of the Deputy Special Agent in Charge, in San
Ysidro, California. I am a graduate of the Federal Law Enforcement Training Center in
Glynco, Georgia. |

6. During my tenure with HSI, I have participated in the investigation of
numerous narcotics smuggling organizations, which have resulted in the issuance of search
warrants, arrest warrants, and the indictments of persons for such crimes. In the course of

my duties, I investigate and prepare for prosecution cases against individuals suspected of
2

 

 

 
Co Oo SN DH TF BP WwW He

tO to bo bro i) bho we) — — — — — —_ — m — —_

 

 

Case 3:19-mj-02348-WVG Document1 Filed 06/05/19 PagelD.4 Page 4 of 14

bringing in and transporting narcotics into the United States with the intent to distribute;
and individuals suspected of transporting bulk cash derived from narcotics proceeds out of
the United States.

7. By virtue of my employment with HSI, I have performed various tasks which
include, but are not limited to: functioning as a case agent, or co-case agent for
investigations of narcotics smuggling organizations; functioning as a surveillance agent
and thereby observing and recording the movements of persons suspected of narcotics
smuggling; interviewing suspects, witnesses, and cooperating individuals with specific
knowledge relevant to narcotics trafficking.

8. lama federal law enforcement officer within the meaning of Rule 41(a)(2)(C)
of the Federal Rules of Criminal Procedure. I am authorized under Rule 41(a) to make
applications for search and seizure warrants. I am authorized to investigate violations of
laws of the United States and to execute warrants issued under the authority of the United
States.

9. 1 am familiar with narcotics traffickers’ methods of operation including the
distribution, storage, and transportation of narcotics and the collection of money proceeds
of narcotics trafficking and methods of money laundering used to conceal the nature of the
proceeds. I have had training in investigations regarding the unlawful importation,
possession, and distribution of controlled substances, as well as conspiracies associated
with criminal narcotics, in violation of Title 21, United States Code, Sections 952, 960 and
963.

10. Through the course of my training, investigations, and conversations with
other law enforcement personnel, I have learned that it is a common practice for narcotics
smugglers to work in concert with other individuals and to do so by utilizing cellular
telephones, , pagers, and portable radios to maintain communications with co-conspirators
in order to further their criminal activities. Conspiracies involved in the smuggling and
trafficking of narcotics generate many types of evidence including, but not limited to,

cellular phone-related evidence such as voice-mail messages referring to the arrangements
3

 

 

 
oOo co ~~) DW A FP WD WN =

bh ob NM NB BR Re RS SO ROR

 

 

Case 3:19-mj-02348-WVG Document1 Filed 06/05/19 PagelD.5 Page 5 of 14

of travel and payment, names, photographs, text messaging, and phone numbers of co-
conspirators. Typically, load drivers smuggling narcotics across the border from Mexico
into the United States are in telephonic contact with co-conspirators immediately prior to
and following the crossing of the load vehicle, at which time they receive instructions on
where and when to deliver the controlled substances.

11. Based upon my training and experience as a Special Agent, and consultations
with law enforcement officers experienced in narcotics trafficking investigations, and all
the facts and opinions set forth in this affidavit, I submit the following:

a. Drug traffickers will use cellular/mobile telephones because they are
mobile and they have instant access to telephone calls, text, web, and voice messages.

b. —_ Drug traffickers will use cellular/mobile telephones because they are able
to actively monitor the progress of their illegal cargo while the conveyance is in transit.

c. Drug traffickers and their accomplices will use cellular/mobile
telephones because they can easily arrange and/or determine what time their illegal cargo will
arrive at predetermined locations.

d. _— Drug traffickers will use cellular/mobile telephones to direct drivers to
synchronize an exact drop off and/or pick up time of their illegal cargo.

e. Drug traffickers will use cellular/mobile telephones to notify or warn
their accomplices of law enforcement activity to include the presence and posture of marked
and unmarked units, as well as the operational status of checkpoints and border crossings.

f. Drug traffickers and their co-conspirators often use cellular/mobile
telephones to communicate with load drivers who transport their narcotics and/or drug
proceeds.

g. The use of cellular telephones and other mobile communication devices

‘|| by conspirators or drug traffickers tends to generate evidence that is stored on the device,

including, but not limited to emails, text messages, photographs, audio files, videos, call logs,

address book entries, IP addresses, social network data, and location data.

 

 

 

 
Oo Oo sO tw SP WY He

 

 

Case 3:19-mj-02348-WVG Document1 Filed 06/05/19 PagelD.6 Page 6 of 14

12. Subscriber Identity Module (SIM) Cards, also known as subscriber identity
modules, are smart cards that store data for cellular telephone subscribers. Such data
includes user identity, location and phone number, network authorization data, personal
security keys, contact lists and stored text messages. Much of the evidence generated by a
smuggler’s use of a cellular telephone would likely be stored on any SIM Card that has
been utilized in connection with that device.

13. Based upon my training and experience as a Special Agent, and consultations
with law enforcement officers experienced in narcotics trafficking investigations, and all
the facts and opinions set forth in this affidavit, I have learned that cellular/mobile
telephones can and often do contain electronic records, phone logs and contacts, voice and
text communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data. This
information can be stored within disks, memory cards, deleted data, remnant data, slack
space, and temporary or permanent files contained on or in the cellular/mobile telephone.
Specifically, based upon my training, education, and experience investigating these
conspiracies, I have learned that searches of cellular/mobile telephones and/or other
mobile communication devices yields evidence:

a. tending to indicate efforts to import methamphetamine, or other
federally controlled substances from Mexico into the United States;

b. tending to identify accounts, facilities, storage devices, and/or
services—such as email addresses, IP addresses, and phone numbers—used to facilitate
the importation of methamphetamine, or other federally controlled substances from

Mexico into the United States;

C. tending to identify co-conspirators, criminal associates, or others ©

involved in the importation of methamphetamine, or other federally controlled substances

from Mexico into the United States;

 

 
Oo fo ~s DS A ff W NH

DS KM PN BK BRO RD BRD ROR Om
o ~~) KN tw BOY NY eS OO UO lwOlUlUlUhlUN OU BULL UY OULU

 

 

Case 3:19-mj-02348-WVG Document1 Filed 06/05/19 PagelD.7 Page 7 of 14

d. tending to identify travel to or presence at locations involved in the
importation of methamphetamine, or other federally controlled substances from Mexico
into the United States;

e, tending to identify the user of, or persons with control over or access
to, the Target Device; and/or

f. tending to place in context, identify the creator or recipient of, or
establish the time of creation or receipt of communications, records, or data involved in the
activities described above.

Il
STATEMENT OF PROBABLE CAUSE
A. DEFENDANTS’ ARREST

14. On March 18, 2019, at approximately 6:30 p.m., Defendant Laura Rubio-
Duran applied for entry to the United States via vehicle lane #3 at the San Ysidro Port of
Entry in San Diego, California. At the time, Defendant was driving a grey 2001 Lexus
RX300 sport utility vehicle. Defendant was the driver and sole occupant of the Lexus, and
it was registered under her father’s name.

15. Customs and Border Protection Officer (CBPO) Rodriguez was conducting
primary inspections during this time. Defendant presented CBPO Rodriguez with her
border crossing card (DSP-150) and a SENTRI card. CBPO Rodriguez asked Defendant
where she was going and Defendant replied, “Plaza Bonita.” Defendant also told CBPO
Rodriguez she had nothing to declare.

16. CBPO Rodriguez proceeded to conduct a cursory physical inspection of the
vehicle. During the inspection, CBPO Rodriguez asked Defendant to unlock the Lexus’s
trunk and then checked the spare tire area (located underneath the floor of the rear cargo
area). As CBPO Rodriguez checked this area, she discovered several packages wrapped in
plastic and aluminum foil. Defendant saw CBPO Rodriguez discover the packages through

the rear view mirror and said “it’s sugar and fondant. I make cakes.” CBPO Rodriguez then

 

 

 

 
oOo Co ~s DA A FP WH LP

mM NM YN NY NH NO ROR BE RPO RPO PSO eS El
ye SRRRP BORE SExex dWTAARAREBnNHNAeA Ss

 

 

Case 3:19-mj-02348-WVG Document1 Filed 06/05/19 PagelD.8 Page 8 of 14

called for assistance and Defendant was escorted to the security office while the Lexus was
sent to an area for secondary inspection.

17. In the secondary inspection area, CBPO Angara conducted a physical
inspection of the Lexus. CBPO Angara removed thirty-two packages from the spare tire
well. These packages contained a substance that field-tested positive for the properties of
methamphetamine and weighed a total of 50.24 kilograms (110.76 pounds). CBPO Angara
also removed the Target Device during his search of the Lexus.

B. DEFENDANT’S POST-MIRANDA STATEMENT

18. After her arrest, Defendant was advised of her Miranda rights. She elected
to waive them and make a statement. |

19. Defendant claimed she intended to travel to Nordstrom’s and Wal-Mart before
returning to Tijuana. She claimed her friend, Daniel Sanchez, gave her $400 to purchase
shoes for his girlfriend, Gracia. She claimed she was going to Nordstrom’s to purchase the
shoes, and then to Wal-Mart to purchase groceries.

20. Defendant said she had been driving the Lexus for one year and has the only
key. She said the car is registered under her father’s name. She lives in a private residential
area in Tijuana (i.e., her complex is gated).

21. Defendant provided an overview of her activities for the past few days. She
said she went to a night club in Tijuana, Pueblo Amigo, with two of her friends on Friday,
March 15, 2019. She said they arrived at the night club around 10:00 p.m., used the valet
parking, and stayed at the club until around 5:00 a.m. on Saturday morning. She said she
drove the Lexus to her home in Tijuana. On Saturday, March 16, she claimed she went to
a florist and then to her cousin’s party. She stated the Lexus was parked on the street during
her cousin’s party. On Sunday, March 17, she said she played softball and then went to see
a movie with her mother.

22. Onthe day ofher arrest, March 18, she claimed she left her residence at around
2:10 p.m. and went shopping near the border. She claimed she drove back home to drop

off food she had purchased and then left her house around 4:30 p.m. to meet Daniel Sanchez
7

 

 
Oo oOo ~J A or B&B WwW NO &

me we NY Nw WYN KR NRF Be Se eS em Bee eS le
oO ~YT NH wu & W NY KH CO OO RO HI HD A BW WY KF &

 

 

Case 3:19-mj-02348-WVG Document1 Filed 06/05/19 PagelD.9 Page 9 of 14

near the border at around 5:00 p.m. During this meeting, Daniel Sanchez provided her the
$400 to purchase shoes for his girlfriend. Other than the valet at Pueblo Amigo, Defendant
said she had not provided anyone else with access to her vehicle during the days leading
up to her arrest.

C. DEFENDANT’S BORDER CROSSING HISTORY

23. Defendant has a SENTRI card and crosses the border fairly frequently. She
almost always crosses the border in the Lexus she was driving on the day of her arrest.
During the approximately six months leading up to her arrest, she crossed the border into
the United States approximately 19 times. Out of those 19 crossings, 16 were in the Lexus,
2 were via pedestrian lanes, and 1 was in a different vehicle. Defendant was also the only
person to drive the Lexus into the United States during this period, except for a single
crossing on January 19, 2019. On multiple occasions, Defendant drove the Lexus into the
United States and then the Lexus drove out of the United States less than one hour later.
For example, on December 26, 2018, the Lexus drove back into Mexico approximately 21
minutes after entering the United States, and on January 3, 2019, the Lexus drove back into
Mexico approximately 25 minutes after entering the United States.

24. Based on my experience investigating narcotics smugglers, Defendant may
have used the Target Device to coordinate with the other parties involved regarding the
importation of methamphetamine. I believe that recent calls made and received, telephone
numbers, contact names, electronic mail (email) addresses, appointment dates, text
messages, email messages, messages and posts from social networking sites, pictures, and
other digital information may be stored in the memory of the Target Device. This data
may include information that is relevant to Defendant’s narcotics trafficking activities,
including identifying other persons involved in their narcotics trafficking activities.

25. Drug trafficking conspiracies require intricate planning and coordination. This
often occurs days, weeks, or even months prior to the actual importation of the drugs into
the United States. All parties involved communicate with one another in efforts to ensure

success in getting their valuable cargo to its destination within the United States.
8

 

 

 
Oo co ~J DR nA FP W WN =

NM hw NO BO BD BD BRD BRD ORDO OOO et
coo sD OH tr USB UWWwhLULDN Url lUOlUlUCUCCOCOCOCD DST ODOC ROU tL re CU

 

 

Case 3:19-mj-02348-WVG Document1 Filed 06/05/19 PagelD.10 Page 10 of 14

Accordingly, probable cause exists to believe that evidence of the aforementioned offenses
exists on the Target Device for the period of December 18, 2018 to March 18, 2019.
Tir
METHODOLOGY

26. It is not possible to determine, merely by knowing the cellular telephone’s
make, model and serial number, the nature and types of services to which the device is
subscribed and the nature of the data stored on the device. Cellular devices today can be
simple cellular telephones and text message devices, can include cameras, can serve as
personal digital assistants and have functions such as calendars and full address books and
can be mini-computers allowing for electronic mail services, web services and rudimentary
word processing. An increasing number of cellular service providers now allow for their
subscribers to access their device over the internet and remotely destroy all of the data
contained on the device. For that reason, the device may only be powered in a secure
environment or, if possible, started in “flight mode,” which disables access to the network.
Unlike typical computers, many cellular telephones do not have hard drives or hard drive
equivalents and store information in volatile memory within the device or in memory cards
inserted into the device. Current technology provides some solutions for acquiring some of
the data stored in some cellular telephone models using forensic hardware and software.
Even if some of the stored information on the device may be acquired forensically, not all
of the data subject to seizure may be so acquired. For devices that are not subject to forensic
data acquisition or that have potentially relevant data stored that is not subject to such
acquisition, the examiner must inspect the device manually and record the process and the
results using digital photography. This process is time and labor intensive and may take
weeks or longer.

27. Following the issuance of this warrant, I will collect the Target Device and
subject it to analysis. All forensic analysis of the data contained within the Target Device
and memory card(s) will employ search protocols directed exclusively to the identification

and extraction of data within the scope of this warrant.
9

 

 

pe i ne ey
oOo 6S “4 DH Ww BP WwW Ne

NM BS BP DVN RR RF KF FEF KF POO EO ES hl

 

 

Case 3:19-mj-02348-WVG Document1 Filed 06/05/19 PagelD.11° Page 11 of 14

28. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including manual
review, and, consequently, may take weeks or months. The personnel conducting the
identification and extraction of data will complete the analysis within ninety (90) days of
the date the warrant is signed, absent further application to this court.

Vv.
CONCLUSION

29. Based on all of the facts and circumstances described above, my training and
experience, and consultations with other law enforcement officers, there is probable cause
to conclude that Defendant utilized the Target Device to facilitate the commission of the
Target Offenses. |

30. Further, probable cause exists to believe that evidence of the aforementioned
offenses exists on the Target Device for the period of December 18, 2018 to March 18,
2019,

31. Because the Target Device was promptly seized during the investigation of
Defendant’s drug trafficking activities and has been securely stored, there is probable cause
to believe that evidence of illegal activity committed by Defendant continues to exist on
the Target Device. |
/

HI
//
Hf
Hf
if
Hf
Hf
HI

Hf
10

 

 

 

 
Oo oOo DW DA HW BR WwW hw =

NM Bw BO BW ODD ORO eee

 

 

Case 3:19-mj-02348-WVG Document1 Filed 06/05/19 PagelD.12 Page 12 of 14

32. Based upon my experience and training, consultation with other agents in
narcotics investigations, consultation with other sources of information, and the facts set
forth herein, I believe that the items to be seized set forth in Attachment B (incorporated
herein) are likely to be found in the property to be searched described in Attachment A
(incorporated herein). Therefore, I respectfully request that the Court issue a warrant

authorizing me, or another federal law enforcement agent specially trained in digital

evidence recovery, to search the items described in Attachment A, and seize the items listed

in Attachment B.
I declare under penalty of perjury that the foregoing is true and correct to the best of
my knowledge and belief.

oe IF

Special Agent Andrew Crotzer
Homeland Security Investigations

 

Sworn to and subscribed before me this g day of June, 2019.

[A/V _Ss~

HON. WILLIAM V. GALLO
UNITED STATES MAGISTRATE JUDGE

11

 

eee ET ETT

 

 
Case 3:19-mj-02348-WVG Document1 Filed 06/05/19 PagelD.13 Page 13 of 14

ATTACHMENT A

PROPERTY TO BE SEARCHED

The following property is to be searched in connection with an investigation of
violation of Title 21, United States Code, Sections 952, 960, and 963 (Unlawful
Importation of a Controlled Substance and Conspiracy to do the Same), Title 18, United
States Code, Section 2 (Aiding and Abetting Unlawful Importation a Controlled
Substance), and Title 21, United States Code, Section 843(b) (Unlawful Use of a
Communication Facility):

Apple iPhone

Model 6

IMEI: 359230066633850

Serial Number: DNQPM2XZGS5MC
(Target Device)

The Target Device is currently in the possession of the Department of Homeland
Security, Homeland Security Investigations as evidence and being held in the vault located
at 9495 Customshouse Plaza in San Diego, California.

 

 
Case 3:19-mj-02348-WVG Document1 Filed 06/05/19 PagelD.14 Page 14 of 14

ATTACHMENT B

Authorization to search the Target Device, described in Attachment A, includes the
- search of disks, memory cards, deleted data, remnant data, slack space, and temporary or
permanent files contained on or in the Target Device for evidence described below. The
seizure and search of the Target Device shall follow the search methodology described in
the attached affidavit submitted in support of the warrant.

The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats, and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for the
period of December 18, 2018 to March 18, 2019:

a. tending to indicate efforts to import methamphetamine, or other federally
controlled substances from Mexico into the United States;

b. tending to identify accounts, facilities, storage devices, and/or services—such
as email addresses, IP addresses, and phone numbers—used to facilitate the
importation of methamphetamine, or other federally controlled substances
from Mexico into the United States;

c. tending to identify co-conspirators, criminal associates, or others involved in
the importation of methamphetamine, or other federally controlled substances
from Mexico into the United States;

d. . tending to identify travel to or presence at locations involved in the
importation of methamphetamine, or other federally controlled substances
from Mexico into the United States;

e. tending to identify the user of, or persons with control over or access to, the
Target Device; and/or

f. tending to place in context, identify the creator or recipient of, or establish the
time of creation or receipt of communications, records, or data involved in the
activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960, and
963 (Unlawful Importation of a Controlled Substance and Conspiracy to do the Same),
Title 18, United States Code, Section 2 (Aiding and Abetting Unlawful Importation a
Controlled Substance), and Title 21, United States Code, Section 843(b) (Unlawful Use of
a Communication Facility).

 

 

 
